Citation Nr: 1135667	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009, the Board issued a decision which, in part, denied service connection for hypertension.  Thereafter, the Veteran appealed the Board's March 2009 decision on this issue to the United States Court of Appeals for Veterans Claims (Court).  

The Board's March 2009 decision also remanded for additional evidentiary development the issue of entitlement to an initial evaluation in excess of 30 percent for sinusitis.  

In February 2011, the Court issued a memorandum decision, which vacated that portion of Board's March 2009 decision that denied service connection for hypertension, and remanded this issue back to the Board for additional proceedings consistent with the Court's decision.

The appeal is remanded to the RO.


REMAND

The Veteran is seeking entitlement to service connection for hypertension.  The Veteran is also claiming entitlement to initial evaluation in excess of 30 percent for service-connected sinusitis.

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

I.  Service Connection for Hypertension

Based upon review of the Court's February 2011 memorandum decision, the RO must schedule the Veteran for the appropriate VA examination to address whether his current hypertension was incurred or aggravated during his military service.  Specifically, the Court found that an October 24, 1973 inservice treatment report appeared "on its face to be relevant, material, and favorable to the [Veteran's] claim," and as such, "may indicate an in-service incurrence of the [Veteran's] hypertension and a nexus between his current diagnosis and his time in the service."  In light of the Court's factual proclamation, the Board finds that the Veteran must be afforded a VA examination to determine whether there is any relationship between his current hypertension and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

II. Increased Evaluation for Sinusitis

In March 2009, the Board remanded to the RO for additional evidentiary development the issue of entitlement to an increased initial evaluation for sinusitis.  In particular, the RO was to ensure that all treatment records concerning the Veteran's sinusitis were of record, including all VA outpatient treatment records dated from November 2005 to the present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In June 2011, the Veteran's representative submitted additional VA treatment records, dating from August 2010 to March 2011, from the VA medical center in Dayton, Ohio.  Some of the VA treatment records submitted have not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).


Finally, given the passage of time since the Veteran's last VA examination, the RO should schedule the Veteran for a VA examination to ascertain the current severity of his sinusitis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Moreover, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for hypertension and sinusitis during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must afford the Veteran the appropriate VA examination to determine the etiology of any current hypertension found.  The claims folders must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, the examiner must provide an opinion as to whether the Veteran's current hypertension was caused by or aggravated by his military service.  In making this determination, the examiner should consider the Veteran's service treatment records, including his blood pressure readings inservice and his treatment on October 23, 1973 for headaches and dizziness for the five days, as well as the Veteran's post service diagnosis and treatment of hypertension beginning in 1998.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his sinusitis.  All indicated tests must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must describe all manifestations of the service-connected sinusitis.   The examiner must provide a comprehensive report and the report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case addressing all evidence received must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



